Held, (1) the act of the legislature under which plaintiff’s claims are made is constitutional and valid; (2) the claims mentioned in the third question stated in the submission are barred by the statute of limitations; (3) the pla-intiif is not entitled to recover the items paid for state taxes mentioned in question 1, except those barred as above stated. And judgment therefor is ordered for the plaintiff against the defendants, with costs. The form of judgment to be settled before Hardin, P. J., upon five days’ notice.